PER CURIAM.*
IT IS ORDERED that appellant-crossappellee’s amended motion for permission to file an answer to appellee-cross-appellant’s petition for panel rehearing is GRANTED.
IT IS ORDERED that appellee-crossappellant’s motion for permission to file a reply to appellant-cross-appellee’s answer to the petition for rehearing is GRANTED.
IT IS ORDERED that the petition for rehearing is GRANTED. The opinion issued on May 21, 2003, is VACATED, and this matter is REMANDED to the district court, which shall remand to the bankruptcy court with direction that the bankruptcy court vacate its order and dismiss the case as moot.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.